DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 7 – 16 and 21 – 24 are pending.  Claims 1 – 6 are withdrawn from consideration and claims 17 – 20 are cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2021, 01/19/2022, 03/22/2022, 07/07/2022, 08/10/2022 and 09/19/2022 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7 – 16 and 21 – 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (U.S. Patent Publication No. 2019/0299356 A1).
Regarding Independent Claim 7, Xu teaches a polishing system (Paragraph [0008]), comprising: a platen (disk-shaped platen, 120) to support a polishing pad (polishing pad, 110); a carrier head (carrier head, 140) to hold a substrate (substrate, 10) and bring the substrate (10) into contact with the polishing pad (110); an in-situ monitoring system (in-situ monitoring system, 160) to generate a signal that depends on a thickness of a conductive layer on the substrate  (10) while the conductive layer is being polished by the polishing pad (10; Paragraphs [0044] – [0046]); and a controller (controller, 190) configured to receive a measure of a pre-polish thickness of the conductive layer (Paragraphs [0012] and [0064] – [0066])), obtain an initial signal value from the in-situ monitoring system at a beginning of a polishing of the conductive layer (Paragraph [0067]), determine an expected signal value for the conductive layer based on the pre- polish thickness (Paragraph [0065]), 4calculate a gain based on the initial signal value and the expected signal value (Paragraph [0065]), determine a polishing pad thickness value from the gain using a gain function (function, 460; Paragraph [0068]), receive signals from the in-situ monitoring system (160) during polishing of the conductive layer to generate a plurality of measured signals for a plurality of different locations on the layer (Paragraph [0098] and Fig. 8 – steps 602 - 604) , determine a plurality of thickness values for the plurality of different locations on the layer from the plurality of measured signals (step 606; Fig. 8; Paragraph [0099]); generate, for each location of at least some of the plurality of different locations, a corrected thickness value for the location to provide a plurality of corrected thickness values by processing at least some of the plurality of thickness values through a neural network (neutral network, 500; Fig. 7; Paragraphs [0079] – [0081]), wherein the at least some of the plurality of thickness values and the polishing pad thickness value are input to the neural network (500; Paragraphs [0077] – [0081]) and the corrected thickness values are output by the neural network (500; Paragraphs [0085] – [0092]), and at least one of detecting a polishing endpoint or modifying a polishing parameter based on the plurality of corrected thickness values (step 608; Fig. 8; Paragraph [0103]).  
Regarding Claim 8, Xu teaches the system wherein the neural network (500) includes a plurality of input nodes (input nodes, 504), a plurality of output nodes (output nodes, 550), and a plurality of intermediate nodes (nodes of the hidden nodes, 570) wherein the at least some of the plurality of thickness values are applied to at least some of the input nodes (504; Paragraphs [0100] and [0101]), wherein the value representing the polishing pad thickness is applied directly to an intermediate node from the plurality of intermediate nodes (570; Fig. 7), and wherein at least some of the plurality of output nodes (550) output the plurality of corrected thickness values ( Paragraph [0093]).  
Regarding Claim 9, Xu teaches the system wherein the in-situ monitoring system (160) comprises an eddy current monitoring system (Paragraph [0054]).  
Regarding Claim 10, Xu teaches the system further comprising an in-line metrology system to perform the pre-polish measurement (Paragraph [0064]).
Regarding Claim 11, Xu teaches the system wherein the gain function comprises a linear function (Paragraph [0068]).
Regarding Independent Claim 12, Xu teaches a method of controlling polishing, comprising: receiving a measure of a pre-polish thickness of a conductive layer (Paragraph [0048]) on a substrate (10; Paragraphs [0012] and [0064] – [0066]); bringing the conductive layer on the substrate (10) into contact with a polishing pad (110) in a polishing system and commencing polishing (Paragraph [0034]); obtaining an initial signal value from the in-situ monitoring system (160) at a beginning of the polishing of the conductive layer (Paragraph [0067]); determining an expected signal value for the conductive layer based on the pre-polish thickness (Paragraph [0064]); calculating a gain based on the initial signal value and the expected signal value (Paragraph [0068]); determining a polishing pad thickness value from the gain using a gain function (460; Paragraph [0068]; Fig. 5); receiving signals from the in-situ monitoring system during polishing of the conductive layer to generate a plurality of measured signals for a plurality of different locations on the layer (steps 602 – 604; Paragraph [0098]); determining a plurality of thickness values for the plurality of different locations on the layer from the plurality of measured signals (step, 606; Paragraph [0099]); generating, for each location of at least some of the plurality of different locations, a corrected thickness value for the location to provide a plurality of corrected thickness values by processing at least some of the plurality of thickness values through a neural network (500; Fig. 7; Paragraphs [0079] – [0081]),  wherein the at least some of the plurality of thickness values and the polishing pad thickness value are input to the neural network (500; Paragraphs [0077] – [0081]) and the corrected thickness values are output by the neural network (500; Paragraphs [0085] – [0092]), and at least one of detecting a polishing endpoint or modifying a polishing parameter based on the plurality of corrected thickness values (step 608; Fig. 8; Paragraph [0103]).  
Regarding Claim 13, Xu teaches the method wherein receiving the measure of a pre-polish thickness includes measuring the pre-polish thickness at a stand-alone metrology station (Paragraph [0064]).
Regarding Claim 14, Xu teaches the wherein receiving the measure of a pre-polish thickness includes measuring the pre-polish thickness at an in-line metrology station of the polishing system (Paragraph [0064]).  
Regarding Claim 15, Xu teaches the method wherein the in-situ monitoring system comprises an eddy current monitoring system (Paragraph [0054]).  
Regarding Claim 16, Xu teaches the system wherein the gain function comprises a linear function (Paragraph [0068]).
Regarding Claim 21, Xu teaches the system wherein the controller (190) is configured to determine the plurality of thickness values by calculating a thickness using a function giving measured signal as a polynomial function of thickness (Paragraph [0075]).
Regarding Claim 22, Xu teaches the method comprising determining the plurality of thickness values by calculating a thickness using a function giving measured signal as a polynomial function of thickness (Paragraph [0075]).
 Regarding Claim 23, Xu teaches the system wherein the controller (190) is configured to calculate the gain as a ratio of the initial signal value to the expected signal value (Paragraphs [0064] – [0065]). 
 Regarding Claim 24, Xu teaches the method comprising calculating the gain as a ratio of the initial signal value to the expected signal value (Paragraphs [0064] – [0065]). 
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows: U.S. Patent Publication No. 2018/0304435 A1 to Xu et al. teaches a method of polishing a layer on the substrate at a polishing station includes the actions of monitoring the layer during polishing at the polishing station with an in-situ monitoring system to generate a plurality of measured signals for a plurality of different locations on the layer; generating, for each location of the plurality of different locations, an estimated measure of thickness of the location, the generating including processing the plurality of measured signals through a neural network; and at least one of detecting a polishing endpoint or modifying a polishing parameter based on each estimated measure of thickness.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/KATINA N. HENSON/Primary Examiner, Art Unit 3723